Citation Nr: 1734346	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to May 17, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1. In August 2012, the RO assigned a 100 percent disability rating for service-connected PTSD, effective May 17, 2011.

2. Prior to May 17, 2011, service connection was in effect for PTSD, rated as 70 percent disabling.  The combined disability rating is 70 percent prior to May 17, 2011.

3. The Veteran has not worked full-time since at least April 1988; he reportedly has work experience as a fork lift operator, janitor, and little league umpire. 

4. Service connected PTSD precluded him from obtaining and retaining substantially gainful employment prior to May 17, 2011.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to May 17, 2011 (date of grant of service connection) are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a compensation claim for PTSD in August 2008.  A February 2009 rating decision granted service connection with a 70 percent evaluation, effective August 26, 2008.  The Veteran filed a VA Form 21-8940 formal application for a TDIU in June 2009.  This resulted in a May 2010 rating decision denying entitlement to a TDIU.  An April 2011 rating decision continued the evaluation of 70 percent for PTSD.  An August 2010 rating decision granted a 100 percent evaluation for PTSD, effective May 17, 2011.  PTSD is the Veteran's sole service-connected disability.  The issue of TDIU is moot for the period from May 17, 2011.  Cf. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

A TDIU is provided where the combined schedular evaluation for service-connected disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16 (a).  

Under 38 C.F.R. § 4.16, if there is only one such disability, as is the case here, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16 (a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 


	
Analysis

In the Veteran's original VA Form 8940 Application for Increased Compensation Based on Unemployability, the Veteran states that he last worked full-time in April 1988 as a fork lift operator.  In a more recent February 2011 VA Form 8940, the Veteran states that he last worked full-time in 1979.  On the February 2009 Application, the Veteran states that he was currently working 8 hours per week at a local park as an umpire, and 15 hours per week at an early learning center as a janitor.  The Veteran reported that his highest gross earnings for each position was $600 a month.  

At the Veteran's December 2008 VA examination, the examiner assigned a GAF score of 30.  The examiner concluded that the Veteran's PTSD symptoms forced him to resign from his previous full-time employment and the "unstructured time has caused a marked deterioration" in the Veteran's condition.  The examiner noted that treatment and medication had not improved his condition, and the Veteran remained "isolated, hypervigilant, irritable, depressed, unable to work others or supervisors [and] has poor concentration [and] very poor social functioning."  

A January 2009 statement from the Chicago Heights Vet Center stated that the Veteran's "prognosis is poor and his symptomatology (intrusive thoughts, nightmares, flashbacks, hypervigilance, startled reflex, explosive anger/rage, zero tolerance, anxiety, depression, antisocial behavior, and fleeting suicidal ideations) of PTSD affects every aspect of his life economically, legally, socially, and vocationally."

At a January 2010 VA examination, the December 2008 examiner reiterated his conclusions with respect to the severity of the Veteran's symptoms.  With respect to the Veteran's ability to work, the examiner noted that the Veteran had an "inability to work with others or supervisors due to irritability [and] anger, unwillingness to follow orders [and] very poor social functioning."  In addition, increasing anxiety, depression, poor concentration, and an inability to follow simple instructions adversely affected his ability to work.  The examiner concluded that the Veteran's PTSD prevented him "from performing activities consistent with his work experience [and] prior education or training."

In the Veteran's June 2010 Notice of Disagreement, he reported that he was fired from his previously referenced part-time jobs as a janitor and umpire due to his PTSD symptoms.   

A June 2010 letter from the early learning center where he worked as a janitor confirmed that the Veteran had been fired due to his inability to remember simple tasks and his irritability.  

A January 2011 letter from the Chicago Heights Vet Center reiterated the severity of the Veteran's PTSD symptoms and described "uncontrollable fits of rage" and "self-isolating behaviors."  

An April 2011 VA examination by the previous VA examiner documented the same symptoms as before and the same degree of occupational impairment.

Prior to May 17, 2011, the Veteran's sole service-connected disability, PTSD, was evaluated as 70 percent disabling.  As a result, he met the schedular criteria for PTSD.  38 C.F.R. § 4.16 (a). 

After a review of the medical evidence of record and considering the Veteran's lay testimony, the Board finds that the Veteran's service-connected PTSD rendered him unable to maintain gainful employment prior to May 17, 2011.  The medical and lay evidence made clear that the Veteran's service-connected PTSD had a substantial effect on his ability to maintain gainful employment.  To the degree that the Veteran was employed part-time as a janitor and umpire prior to May 17, 2011, the Board finds that the employment was marginal.  

Prior to May 17, 2011, the Veteran's PTSD rendered him incapable of maintaining substantially gainful employment due to his inability to adequately work with others and supervisors, poor concentration, irritability, and a multitude of other manifestations of the disability.  
In sum, prior to May 17, 2011, service-connected PTSD impaired the Veteran's ability to engage in employment for which he is qualified.  Based upon his limited occupation talents and the nature of his service-connected PTSD, the Veteran was unable to engage in and retain substantially gainful employment prior to May 17, 2011.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 17, 2011  (date of grant of service connection), is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


